 

Exhibit 10.21

RETIREMENT AGREEMENT

 

This Retirement Agreement (“Agreement”) is made as of this 2nd day of December,
2013 by and between JOHN BEAN TECHNOLOGIES CORPORATION (“JBTC”), a US Delaware
corporation maintaining its principal offices at 70 W. Madison, 44th Floor,
Chicago, IL 60602, JOHN BEAN TECHNOLOGIES AB (“JBT AB”), a Swedish corporation
maintaining its principal offices at Rusthållsgatan 21, SE-251 09, Helsingborg,
Sweden, and OLAF TORBJ√RN ARVIDSSON, an individual residing at Karl X Gustavs
gata_61, 254 40 Helsingborg (hereinafter “Employee”), because the parties are
desirous of setting forth the terms and conditions of Employee’s retirement from
employment with JBT AB.

 

The parties hereby confirm that the Employee shall retire from his employment
with the Company on the terms and conditions hereinafter set forth and, subject
to the conditions herein, the parties enter into a general release of all claims
they ever might have against each other and all past and present officers,
employees, directors, successors, assigns, parent corporation, subsidiaries,
affiliates, divisions and related entities of each of them, both individually
and in their official capacities, (JBTC, JBT AB and all of its subsidiaries and
affiliates are collectively referred to throughout this Agreement as “the
Company”).

 

In consideration of the mutual covenants and promises hereinafter set forth,
Company and Employee hereby agree as follows:

 

1.      Retirement Date. The parties acknowledge that Employee’s active service
with the Company as an employee shall be terminated as of July 10, 2014
(“Retirement Date”). Between the date of this Agreement and the Retirement Date,
any employment agreements that exist between Employee and the Company shall
remain in full force and effect unless there is a conflict with this Agreement
in which case this Agreement shall prevail. Beginning on January 13, 2014 and
until the Retirement Date, Employee shall report to Steven R. Smith, Vice
President and Division Manager.

 

2.      Compensation and Consideration. The Company will provide to Employee the
following compensation and consideration:

 

 

(a)

Base Salary. From the date hereof until the Retirement Date, Company shall pay
Employee his base salary (SEK 234.856 per month) on a monthly basis.

 

(b)

2013 Bonus. On or about February or March 2014, Company shall pay Employee his
2013 bonus, which will be calculated based on the agreed upon metrics for the
Company’s 2013 performance. For the avoidance of doubt, the Employee will not be
entitled to any bonus based on the Company’s 2014 performance.

 

(c)

LTIP Awards. Employee shall retain all Long Term Incentive Plan (“LTIP”) awards
that have been granted to him as of the date hereof and all such awards shall
vest in accordance with each award’s vesting schedule. Employee shall not
receive an LTIP award in 2014. For the avoidance of doubt, all awards contained
in Employee’s stock plan account and/or brokerage account, administered through
Fidelity Investments, are and shall remain his sole property and the Company
shall have no claim of whatever nature to such awards.

 

(d)

Vacation Time. At and as of the Retirement Date, Employee shall be paid for all
accrued but unused vacation days.

 

(e)

Perquisites. Any and all perquisites that Employee has enjoyed during his
employment with the Company shall cease on his Retirement Date.

 

(f)

Pension Benefits. As of the Retirement Date, Employee shall cease to accrue
pension benefits, provided, however, that Employee shall retain any and all
pension benefits that have accrued as of the Retirement Date, such benefits to
be paid in accordance with any and all applicable plans and/or agreements.

 

(g)

No severance. For the avoidance of doubt, other than what is set forth herein
(including, expressly, Paragraphs 2 and 3), Employee shall not be entitled to
any severance pay or any other compensation by virtue of his cessation of
employment with the Company or his entering into this Agreement.

 

3.      Consulting Services & Fee. For a period of one year from the Retirement
Date, Employee shall perform various consulting services to the Company as
requested from time to time. The consulting services shall not exceed a total of
200 hours. In exchange for these services, Company shall pay Employee SEK
650,000, (and shall make reductions for applicable income tax on such amount);
the net amount to be paid in four equal increments on a quarterly basis from the
date of the Retirement Date.

 

4.      Company Property, Confidential and Financial Information and Non-
Compete Agreement. Except as set forth below, as of the Retirement Date Employee
shall return all Company property in his possession or control. Employee
recognizes and acknowledges that the performance of his services for the Company
has resulted in its disclosure to him of certain proprietary and confidential
and financial information. Employee agrees that:

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

(a)

He will not disclose or use any of the Company’s confidential, proprietary or
financial information for his own or any other person’s or entity’s benefit
unless such use or disclosure is specifically consented to in writing by the
Company.

 

 

(b)

He will not, directly or indirectly, for himself or on behalf of any other
person or entity, induce or attempt to induce any of the Company’s personnel to
do anything contrary to the best interests of the Company.

 

 

(c)

He will not make any disparaging remarks, or otherwise take any action that
could reasonably be anticipated to cause material damage to the reputation,
goodwill or business of the Company or any employees of the Company, or
otherwise make remarks that may reflect negatively upon the Company or any of
its Employees in any context or setting.

 

 

(d)

In exchange for the consideration set forth in Paragraphs 2 and 3 hereunder,
Employee will not, for a period of eighteen (18) months after the Retirement
Date, be employed by or engaged in, either as an employee, consultant,
representative or otherwise, or be interested in, as owner, partner, shareholder
(other than shareholdings of less than 1 % in companies listed at any regulated
stock exchange) or otherwise in, any business that are engaged during such
period in the sale of products or services in competition with the Company
throughout the world. He recognizes and agrees that the time limits and
geographical restrictions set forth in this Paragraph 4(d) are reasonable and
necessary to protect legitimate business interests of the Company especially
when considering the global nature of Employee’s responsibilities.

 

5.      Mutual General Releases. In exchange for the consideration set forth in
Paragraphs 2 and 3 of this Agreement, the parties hereby release and forever
discharge one another from and against any and all actions, causes of action,
damages, claims, debts, demands and liabilities for any reason whatsoever,
including, but not limited to those for bonuses, wages, benefits or other forms
of compensation, or any other charges, complaints and demands whatsoever, in law
or equity, including any claim for attorneys’ fees, that the parties may have
against one another, whether now known or unknown, whether accrued or not
accrued, including, but not limited to, all claims relating to Employee’s
employment with Company and the cessation thereof. For the avoidance of doubt,
Employee’s release under this Paragraph 5 is on behalf of himself and his
dependents, heirs, creditors, executors, administrators, successors, assigns and
counsel.

 

6.      Non-Disclosure. Neither Employee nor any of his attorneys or
representatives, including, but not limited to, his dependents, heirs,
successors, assigns, or any other person advised by him about the contents of
this Agreement, shall publicize or disclose (unless required to do so by
judicial order or process) to any other person or entity the terms of or amount
of any payment made by the Company pursuant to this Agreement.

 

7.      Construction. This Agreement shall be binding on the parties, their
heirs, executors, administrators, successors and assigns, and shall be construed
under the laws of Sweden to preserve its enforceability and the general release,
settlement and waiver of all claims of each and every kind. A court may modify
any otherwise unenforceable clause set forth herein to render this Agreement
enforceable.

 

8.       Modification. The parties agree to be legally bound and hereby agree
that this Agreement can be modified only by a written memorandum signed by both
parties that recites the specific intent to modify this Agreement.

 

9.       Dispute Resolution. Any dispute, controversy or claim arising out of or
in connection with this Agreement, or the breach, termination or invalidity
thereof, shall be finally settled by arbitration in accordance with the Rules
for Expedited Arbitrations of the Arbitration Institute of the Stockholm Chamber
of Commerce. The seat of arbitration shall be Helsingborg. The language to be
used in the arbitral proceedings shall be English. This Agreement shall be
governed by the substantive law of Sweden. The Company shall bear the cost of
the arbitrator as well as the fee of the Arbitration Institute of the Stockholm
Chamber of Commerce, irrespective of the outcome, unless the arbitrator finds
that the Employee has caused the trial of the dispute without due cause.

 

10.     Execution and Acceptance. The terms of this Agreement are the product of
mutual negotiation and compromise between Employee and the Company. The meaning,
effect and terms of this Agreement have been fully explained to Employee, and
Employee understands that this Agreement settles, bars, and waives any and all
claims that Employee has or could possibly have against the Company, unless
prohibited from releasing such claim by law. THE PARTIES HAVE READ AND FULLY
CONSIDERED THE FOREGOING RETIREMENT AGREEMENT AND ARE MUTUALLY DESIROUS OF
ENTERING INTO THIS RETIREMENT AGREEMENT. EMPLOYEE HAS BEEN AFFORDED A REASONABLE
OPPORTUNITY TO CONSIDER THE MEANING AND PRECLUSIVE EFFECT OF THIS RETIREMENT
AGREEMENT AND WAS ENCOURAGED BY THE COMPANY TO CONSULT WITH AN ATTORNEY OR
ANYONE ELSE OF HIS CHOOSING WHO IS NOT EMPLOYED BY THE COMPANY. HAVING ELECTED
TO EXECUTE THIS RETIREMENT AGREEMENT, TO FULFILL THE PROMISES SET FORTH HEREIN,
AND TO RECEIVE HEREBY THE CONSIDERATION SET FORTH IN PARAGRAPHS “2” AND “3”
ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS RETIREMENT AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS THAT
HE MAY HAVE AGAINST THE COMPANY.

 

 
 

--------------------------------------------------------------------------------

 

 

 

11.     Employer. The Parties recognizes that JBT AB is the primary employer of
the Employee with the responsibility to fulfill and/or procure the fulfillment
of all obligations to Employee contained in this Agreement. JBTC guarantees, as
for its own debts, the obligations of JBT AB to the Employee.

 

The Company and Employee now voluntarily and knowingly execute this Agreement,
as of the date first above written to signify their agreement to all of the
foregoing terms.

 

JOHN BEAN TECHNOLOGIES CORPORATION

 

OLAF TORBJöRN ARVIDSSON

     

/s/Steven R. Smith

 

/s/Olaf Torbjörn Arvidsson

By: Steven R. Smith

 

Olaf Torbjörn Arvidsson

Its: Vice President & Division Manager

 

Date: 27 November 2013

Date: 12 February 2013

   

 

JOHN BEAN TECHNOLOGIES AB

         

/s/Henrik Larm

   

By: Henrik Larm

   

Its: Board Member

   

Date: 27 November 2013

   

 

/s/Niklass Margard

By: Niklass Margard

Its: Board Member

Date: 27 November 2013

 